DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 10/24/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Allowable Subject Matter
Claims 1-4, 7, 13, 14, 16, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art of record, Feuer et al (US 2014/0259972 A1), per the reasons stated in the Applicant’s response dated 8/25/22, would have not necessarily suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of forming a sloped roof with the steps, features, and limitations of instant claim 1.
Regarding claims 2-4 and 7, these claims depend directly or indirectly on claim 1.
Regarding claim 13, the closest prior art of record, Feuer et al (US 2014/0259972 A1) in view of Bradenburg (US 2014/0072751 A1), per the reasons stated in the Applicant’s response dated 8/25/22, would have not necessarily suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of forming a sloped roof with the steps, features, and limitations of instant claim 13.
Regarding claims 14, 16, and 17, these claims depend directly or indirectly on claim 13.

Claim Rejections - 35 USC § 103
Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Feuer in view of Haberle.
Regarding claim 18 and 19, Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., fibrous blankets or felt) (i.e., a method of forming a sloped roof comprising applying a liquid roofing material along a surface of a roofing substrate of the sloped roof; and as the liquid roofing material is applied to the surface of the roofing substrate, wherein the sloped roof comprises only one liquid roofing material) (para 17-20; fig 1); wherein the liquid should flow into interstices of the layer to which the multi-component liquid is applied (para 36).
Regarding the limitation “wherein the sloped roof has a slope of at least 30 degrees,” Feuer teaches forming sloped roofs of greater than 3/12 which would have suggested or otherwise rendered obvious to one of ordinary skill at the time of invention roof of greater slopes (i.e., 4/12 up to 12/12 or 18.43° up to 45° angles). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Feuer, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Feuer would not have necessarily suggested wherein the bulking materials are mixed with the liquid roofing material so as to restrain flowing of the liquid roofing material along the surface of the roofing substrate; wherein the plurality of bulking materials includes a string or yarn.
Haberle teaches polyurethane liquid films for sealing roofs; wherein the polyurethane compositions may comprise fillers or additions such as synthetic fibers such as polyamide fibers or polyethylene fibers, or natural fibers such as wool, cellulose, hemp, or sisal which would have suggested that of a string or yard to one of ordinary skill in the art at the time of invention (abstract; para 3, 6, 111-113).
Therefore, it would have been obvious to substitute the polyurethane liquid films for sealing roofs of Haberle for the polyurethane/polyurea compositions of Feuer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the limitation “wherein the bulking materials are mixed with the liquid roofing material so as form a mat configured to restrain flowing of the liquid roofing material along the surface of the roofing substrate as the liquid roofing material is distributed along the sloped roof and cures so as to form a covering that defines an exposed surface of the sloped roof;” Haberle teaches the additions of the filler may be a constituent of the second component; wherein the second component may be added during application (para 120, 135); and one of ordinary skill in the art at the time of invention would have understood that adding fillers to the liquid would affect it properties (e.g., density, viscosity, rheology) and therein its ability to flow. Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., fibrous blankets, i.e., mat) (para 17-20; fig 1).
Therefore, the combined teachings of Feuer and Haberle would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention to one of ordinary skill in the art at the time of invention supplying the fillers in such a mass of volume with the liquid roofing coating or material so as to form a coated fibrous blanket which would thicken the coating and act to restrain the flowing of the liquid roofing material along the surface of the substrate of the sloped roof, i.e., wherein the bulking materials are mixed with the liquid roofing material so as form a mat configured to restrain flowing of the liquid roofing material along the surface of the roofing substrate as the liquid roofing material is distributed along the sloped roof and cures so as to form a covering that defines an exposed surface of the sloped roof.

Response to Arguments
Regarding claims 18 and 19, Applicant contends that neither Feuer or Haberle seem to be directed to controlling the flowing of a liquid roofing material along a steep slope roof, and in embodiments, seem to try to promote greater flow of their polymer liquid materials. This is not persuasive, because the Applicant has failed to consider the totality of teachings of Feuer as modified by. Haberle.
With regard to the limitation “wherein the bulking materials are mixed with the liquid roofing material so as form a mat configured to restrain flowing of the liquid roofing material along the surface of the roofing substrate as the liquid roofing material is distributed along the sloped roof and cures so as to form a covering that defines an exposed surface of the sloped roof;” Haberle teaches the additions of the filler may be a constituent of the second component; wherein the second component may be added during application (para 120, 135); and one of ordinary skill in the art at the time of invention would have understood that adding fillers to the liquid would affect it properties (e.g., density, viscosity, rheology) and therein its ability to flow. Feuer teaches a process of making a membrane on a sloped roof comprising applying a coating that serves as a barrier membrane to a substrate such as an underlayment (e.g., fibrous blankets, i.e., mat) (para 17-20; fig 1).
Therefore, the combined teachings of Feuer and Haberle would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention to one of ordinary skill in the art at the time of invention supplying the fillers in such a mass of volume with the liquid roofing coating or material so as to form a coated fibrous blanket which would thicken the coating and act to restrain the flowing of the liquid roofing material along the surface of the substrate of the sloped roof, i.e., wherein the bulking materials are mixed with the liquid roofing material so as form a mat configured to restrain flowing of the liquid roofing material along the surface of the roofing substrate as the liquid roofing material is distributed along the sloped roof and cures so as to form a covering that defines an exposed surface of the sloped roof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783